Citation Nr: 1034567	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  07-22 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for 
the psychiatric disability characterized as chronic brain 
syndrome (CBS) associated with brain trauma and severe neurotic 
reaction.


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel










INTRODUCTION

The Veteran served on active duty from May 1951 to July 1952 and 
was awarded the Purple Heart medal.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 2006 rating decision issued by the San Juan, 
Puerto Rico Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the Veteran's claims of entitlement to 
increased disability ratings for service-connected epilepsy, 
skull loss, and CBS associated with brain trauma and severe 
neurotic reaction.  The November 2006 rating decision also denied 
the Veteran's claim of entitlement to special monthly 
compensation (SMC) based on the need for regular aid and 
attendance and/or housebound status.  The Veteran has represented 
himself throughout the course of this appeal.

In July 2009, the Board denied the Veteran's claims of 
entitlement to increased disability ratings for epilepsy and 
skull loss and granted SMC based on the need for regular aid and 
attendance and/or housebound status.  The Board remanded the 
remaining increased disability rating claim for CBS associated 
with brain trauma and severe neurotic reaction for additional 
development.  The file has now been returned to the Board for 
further consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claim.

The Veteran incurred an in-service gunshot wound of the left 
temporal region which resulted in a comminuted depressed skull 
fracture with a retained bullet fragment in his brain.

The Veteran is separately rated for three aspects of his in-
service head trauma, or traumatic brain injury (TBI).  He is 
service-connected for epilepsy, rated as 50 percent disabling, 
effective August 1, 1952 and 60 percent disabling, effective 
December 29, 1964.  His skull loss is rated as 50 percent 
disabling, effective August 1, 1952.  His CBS associated with 
brain trauma and severe neurotic reaction is rated as 50 percent 
disabling under the criteria contemplating dementia due to head 
trauma, Diagnostic Code (DC) 9304, effective December 29, 1964.  
DC 9304 is rated under the General Formula for Mental Disorders.  
38 C.F.R. § 4.130, DC 9304 (2009). 

While there is no hyphenated diagnostic code currently in place 
to indicate such, the diagnostic criteria contemplating residuals 
of TBI, DC 8045, are clearly applicable in the present appeal.  
As appropriate under DC 8045 and as discussed above, the Veteran 
was provided separate ratings for his epilepsy, skull loss, and 
CBS associated with brain trauma and severe neurotic reaction.  
38 C.F.R. § 4.124a, DC 8045 (2009). 

During the course of the appeal, the regulations contemplating 
TBI were amended, effective October 23, 2008.  See 73 Fed. Reg. 
54,693 - 54,708 (Sept. 23, 2008).  As provided by the VA Fast 
Letter issued in October 2008 (Fast Letter 08-36; October 24, 
2008), claims received by VA before October 23, 2008 that are not 
yet final should be rated under the old criteria for periods 
prior to October 23, 2008, but under the old or the new criteria, 
whichever are more favorable, for periods beginning on October 
23, 2008.  Thus, in this case, as the Veteran's claim was 
received in July 2006, prior to the effective date of the new 
criteria, and such claim was not final as of October 23, 2008, 
the Board must rate the claim as directed by the October 2008 VA 
Fast Letter. 

As the Veteran is entitled to evaluation under the new criteria 
contemplating TBI, a VA TBI examination is in order.  Also, as 
discussed above, the Veteran's CBS is rated under DC 9304 using 
the General Formula for Mental Disorders.  The Veteran underwent 
VA psychiatric examination in March 2010, subsequent to the 
Board's July 2009 remand.  At that time, the examiner assigned 
the Veteran a GAF score of 50, diagnosed him with vascular 
dementia, and opined that such was the only mental disorder 
present.  The examiner opined that the Veteran had developed 
vascular dementia related to his non-service-connected heart 
condition and that such was severe enough to overshadow any prior 
psychiatric condition.  

However, the examiner did not discuss the previous psychiatric or 
neuropsychiatric evaluations of record, or provide GAF scores for 
CBS for the years since 2005.  The examiner did not reconcile the 
Veteran's prior psychiatric conditions, including his dementia 
due to brain trauma, and dementia, Alzheimer's-type, or discuss 
the degree of industrial or occupational and social impairment 
produced solely by the Veteran's CBS.  It is unclear to the Board 
if the examiner intended to convey that it was not possible to 
separate the effects of the service-connected CBS, rated as 
dementia due to brain trauma, and his non-service-connected 
condition diagnosed at the time of the examination, vascular 
dementia. 

On remand, the Veteran must be afforded a VA TBI examination.  
Further, the AMC must obtain an addendum to the March 2010 report 
of VA psychiatric examination, or if necessary, schedule the 
Veteran for an additional examination to address the issues 
discussed immediately above.  VA's duty to assist includes a duty 
to provide a medical examination or obtain a medical opinion 
where it is deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Provide the Veteran with notice of the 
new criteria contemplating TBI as 
described in 38 C.F.R. § 4.124a, DC 8045 
(2009).  

2.  Schedule the Veteran for a VA TBI 
examination. The current Compensation and 
Pension TBI Examination Guidelines must 
be followed.  All indicated tests must be 
performed, and all findings reported in 
detail.  The examiner should describe all 
current manifestations of TBI, clearly 
indicating which are supported by 
objective evidence, and which are purely 
subjective.  

3.  Forward the Veteran's claims file to 
the examiner who conducted the March 2010 
VA psychiatric examination.  If the 
examiner who performed the March 2010 
examination is not available, or 
determines that an additional examination 
is necessary, schedule the Veteran for 
such. 
The examiner must discuss the previous 
psychiatric or neuropsychiatric 
evaluations of record, and provide GAF 
scores for CBS for the years since 2005, 
reconcile the Veteran's prior psychiatric 
conditions of record, and discuss the 
degree of industrial or occupational and 
social impairment produced solely by the 
Veteran's CBS.  In this regard, the 
examiner must opine as to whether it is 
impossible to separate the effects of the 
service-connected CBS, rated as dementia 
due to brain trauma, and his non-service-
connected vascular dementia.

The claims file should be made available 
to the examiner for review in conjunction 
with the VA TBI examination and VA 
psychiatric opinion or examination, and 
the examiners should note such review.  A 
complete rationale should be provided for 
all opinions given.  The opinions should 
be based on examination findings, 
historical records, and medical 
principles.  The examiners should fully 
articulate a sound reasoning for all 
conclusions made.

The claims file must be properly 
documented regarding any notifications to 
the Veteran as to any scheduled 
examination.

4.  Then, after ensuring any other 
necessary development has been completed; 
readjudicate the Veteran's claim of 
entitlement to an increased disability 
rating for service-connected CBS 
associated with brain trauma and severe 
neurotic reaction under the old and new 
criteria for TBI (see 73 Fed. Reg. 54,693 
- 54,708 (Sept. 23, 2008)), as 
appropriate, considering any additional 
evidence added to the record.  If the 
action remains adverse to the Veteran, 
provide him with a supplemental statement 
of the case and allow him an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
not attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent possible) 
in compliance with this REMAND. If any action is not undertaken, 
or is taken in a deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



